NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-4302-18T3

IN THE MATTER OF
ANTHONY VILLANUEVA,
CITY OF TRENTON
POLICE DEPARTMENT.
_________________________

                Submitted January 12, 2021 – Decided January 28, 2021

                Before Judges Haas, Mawla, and Natali.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2019-74.

                Katz & Dougherty, LLC, attorneys for appellant
                Anthony Villanueva (George T. Dougherty, on the
                briefs).

                Trimboli & Prusinowski, LLC, attorneys for respondent
                City of Trenton (Stephen E. Trimboli, of counsel and
                on the brief; John P. Harrington, on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Civil Service Commission (Sookie Bae,
                Assistant Attorney General, of counsel; Beau C.
                Wilson, Deputy Attorney General, on the statement in
                lieu of brief).

PER CURIAM
         Appellant Anthony Villanueva appeals from the May 9, 2019 final

administrative decision of the Civil Service Commission (Commission)

removing him from his position as a police officer with the City of Trenton

(City). The Commission adopted the findings of fact and conclusions of law

from the initial decision of Administrative Law Judge (ALJ) Jeff S. Masin, who

found that removal was warranted due to Villanueva's improper use of force

against a detainee and his subsequent filing of a false report concerning that

incident. We affirm.

         The procedural history and facts of this case are fully set forth in ALJ

Masin's April 5, 2019 initial decision following a multi-day hearing. Therefore,

we need only briefly summarize them here.

         On November 28, 2017, Villanueva was on duty at the Trenton Police

Department Detention Center. He was assisted that night by a police aide (the

aide).

         Q.S. was one of the detainees that evening.     Q.S. asked to make a

telephone call, and Villanueva took him to the phone room and permitted him

to do so. Q.S. did not end his call in a timely manner and Villanueva hung up

the receiver. Q.S. responded by slapping Villanueva's hand or arm. Surveillance

video in the area of the phone room confirmed this incident.


                                                                          A-4302-18T3
                                         2
       At that point, the aide joined Villanueva and the two men attempted to

escort Q.S. from the phone room. As they did so, Q.S. elbowed Villanueva in

his side. There is no surveillance video of the elbowing incident because there

were no cameras in the hallway where it occurred. Villanueva stated he intended

to charge Q.S. with assault on a police officer, which required that Q.S. be

arrested and re-processed.

       Villanueva filed a written report later that night setting forth his account

of what happened next. According to Villanueva, he and the aide had "a long

struggle" with Q.S. and were eventually able to get him into a cell. Q.S. "began

to scream and cause a disturbance, which allegedly caused other prisoners to

become irate as well." Villanueva asserted he told the aide to open the cell door 1

so he could handcuff Q.S. and complete the arrest process. Villanueva ordered

Q.S. to get on the ground and told him that if he did not comply, Villanueva

would spray him with OC spray. 2

       Villanueva claimed that as the aide began to open the cell door, Q.S.

cleared his throat and looked like he was going to spit at him. Villanueva wrote



1
    The cell doors were opened and closed remotely through a control panel.
2
  OC spray is the common name for "Oleoresin Capsicum spray," which is also
known as pepper spray.
                                                                           A-4302-18T3
                                         3
that he then grabbed the OC spray and attempted to spray Q.S. However, Q.S.

shielded himself with a mattress and the spray was ineffective. Villanueva

alleged he sprayed Q.S. a second time and the detainee "became extremely irate

and exited his cell at which time he pushed [Villanueva] and ran toward the main

detention hallway." After another "long struggle," Villanueva instructed the

aide to call for additional officers for assistance. The officers were then able to

subdue Q.S.

        As ALJ Masin found, Villanueva's account of the incident was false. The

episode was captured on a number of surveillance cameras and these video

recordings3 were introduced in evidence at the hearing.

        The recordings showed that contrary to Villanueva's claims, he and the

aide did not engage in "a long struggle" with Q.S. before finally being able to

get him into a cell.         Instead, the recording showed Q.S. "strolling"

unaccompanied down the hall leading to the detention cells. Q.S. headed for an

open cell door, which he entered. The cell door then began to close.

        When the door was almost shut, the recording showed Villanueva coming

down the hall with a can of OC spray already in his hand. At that point,

Villanueva raised his arm toward the cell door and he began to shake the can.


3
    There were no audio recordings of any of the incidents.
                                                                           A-4302-18T3
                                        4
Villanueva then sprayed Q.S. with the OC spray. The recording showed that the

cell door was almost fully closed at that time. After being sprayed, Q.S. picked

up the mattress in his cell and attempted to shield himself. Villanueva then

sprayed Q.S. twice more.

      Villanueva left the area for a moment, but then returned and gestured as

if to spray Q.S. again. However, the officer did not do so.

      The recording showed that the cell door was later opened, and Q.S. exited

the cell holding the mattress. As ALJ Masin stated in his decision, Q.S. then

became "physically resistant and after a short time struggling with him, Officer

Villanueva and [the aide were] joined by two other officers summoned from the

first floor, who successfully subdue[d] Q.S."

      After reviewing the video recordings, the Trenton Police Department

(Department) charged Villanueva with conduct unbecoming a public employee,

N.J.A.C. 4A:2-2.3(a)(6), and misconduct, N.J.S.A. 40A:14-147, based on his

use of "mechanical force by issuing/spraying a chemical or natural agent . . .

against a [detainee] while the [detainee] was secured in a detention unit c ell."

The Department later revised the disciplinary notice to add charges for, among

other things, the submission of a false report.




                                                                         A-4302-18T3
                                        5
      The Department alleged at the hearing that Villanueva's use of OC spray

against Q.S. violated the Attorney General's Use of Force Policy (UF Policy).

The UF Policy states:

                   In determining to use force, the law enforcement
            officer shall be guided by the principle that the degree
            of force employed in any situation should be only that
            reasonably necessary.        Law enforcement officers
            should exhaust all other reasonable means before
            resorting to the use of force. It is the policy of the State
            of New Jersey that law enforcement officers will use
            only that force which is objectively reasonable and
            necessary.

      The UF Policy further prescribes when physical or mechanical force 4 may

be used:

                  A law enforcement officer may use physical
            force or mechanical force when the officer reasonably
            believes it is immediately necessary at the time:

                  a.     to overcome resistance directed at the
            officer or others; or

                  b.   to protect the officer, or a third party,
            from unlawful force; or

                   c.    to protect property; or


4
  "Mechanical force" is defined in the UF Policy as "the use of some device or
substance, other than a firearm, to overcome a subject's resistance to the exertion
of the law enforcement officer's authority." The UF Policy states that an
example of mechanical force is "the use of a . . . chemical or natural agent
spraying."
                                                                           A-4302-18T3
                                         6
                 d.     to effect other lawful objectives, such as
            to make an arrest.

      According to educational materials used when Villanueva received his

new recruit training at the Mercer County Police Academy in 2014, police

officers were instructed that OC spray "should not be used against, or in the

immediate vicinity of . . . individuals in custody or in restraining devices unless

an officer or another person is under attack." (Emphasis in original).

      At the hearing, Villanueva's superiors testified that Villanueva's use of the

OC spray against Q.S. violated his training and the UF Policy because Q.S. was

confined in a cell when the spray was administered. At the time Villanueva

deployed the mechanical force, Q.S. was not a threat to Villanueva, the aide, or

other inmates. At that point, Q.S. was not actively resisting the officers and, in

fact, had entered the cell on his own volition.

      To the extent that any of Q.S.'s actions upset the other detainees, they were

also isolated in closed cells and therefore posed no danger to the officers. The

superior officers also testified that although Villanueva had grounds for

arresting Q.S. on the new charge of assault on a police officer, there was no need

for Villanueva to immediately fingerprint or photograph the detainee because

Q.S. was already in custody.        Therefore, the City's officers opined that



                                                                           A-4302-18T3
                                        7
Villanueva should have let the situation deescalate and under no circumstances

should he have used OC spray against a detainee in a closed cell.

      Villanueva and his two experts claimed that he was justified in using

mechanical force against Q.S. because the detainee was resisting his orders to

get on the ground so he could be arrested and processed for the new charge of

assault on a police officer. However, Villanueva's expert's testimony was based,

at least in part, upon Villanueva's faulty account of what transpired during the

incident.

      Although Villanueva complained that he was tired when he prepared his

written report after the end of his shift and did not have the opportunity to review

the surveillance videos before doing so, he admitted he had ample time to

complete the report and did not rush to do so. Villanueva claimed he later told

one of his supervisors, Sergeant Miguel Acosta, and another officer, Officer

Jaydeen Smith, that there were a few things in his written report that were

inconsistent with the surveillance recordings. Villanueva asserted that Sergeant

Acosta was satisfied with this explanation and did not direct him to file a

corrected report. Sergeant Acosta testified he did not recall discussing the

videos with Villanueva and Officer Smith.




                                                                            A-4302-18T3
                                         8
      In his forty-page written decision, ALJ Masin found that Villanueva's

report was deliberately false and was "written with the intention to cover up the

facts about his initial use of OC spray, which he no doubt realized might appear

to have been an inappropriate use of force in the circumstances." The ALJ noted

that "as the recordings show, the officer had nothing physically to do with Q.S.'s

movement to and entrance into" the cell. There was no "long struggle" as

reported by Villanueva. Further, as soon as Villanueva arrived at the cell, he

immediately administered the OC spray.

      The ALJ found that:

            There is absolutely no indication that once [Villanueva]
            reached the cell he took any time whatsoever to warn
            Q.S., to take any steps to verbally calm him down, or to
            do anything other than to immediately spray OC at him.
            Any statement in the report that was intended to
            describe anything other than Villanueva's immediate
            resort to OC spray is at best misleading. Any
            suggestion that he was not already preparing to use the
            spray when he was not yet even up to the cell is also at
            best misleading, as he had it in his hand when he was
            approximately five cells away from [the cell]. And the
            spraying did not first occur only after [the aide] was
            opening the door. Instead, it occurred as the door was
            closing, in fact just before it was entirely closed.

      ALJ Masin found that "the tenor of the description" in Villanueva's report

"entirely hides the fact that his immediate reaction to the situation presented by

Q.S.'s elbowing him, moving to [the cell] and entering it was to pull out the

                                                                          A-4302-18T3
                                        9
spray and to use it at the very second that he arrived at the cell door." The ALJ

rejected Villanueva's explanation that the misinformation in his report was due

to fatigue and an inability to review the video recordings before writing the

report. The ALJ concluded:

            It is much more reasonable to understand that Officer
            Villanueva was quite upset that Q.S. had defied him,
            had slapped him and elbowed him and had continued to
            defy him by refusing the direction to get on the ground
            after he elbowed the officer. He went to the cell armed
            with the spray can, which was, as he proceeded, not
            simply at his side on whatever secures it to his body in
            the normal course of business, but with the can in hand,
            ready for immediate use. When he wrote his report, he
            knew what had happened, and he did not want to tell his
            superiors that he had utilized the mechanical force as
            an almost instantaneous reaction to the conduct of the
            by then contained detainee.

      ALJ Masin also concluded that Villanueva's use of force violated the UF

Policy and his training. He found that Villanueva administered OC spray "into

an effectively closed cell, in which the detainee was confined and effectively

restrained." Further, "[a]t the time, there was no ability of Q.S. to cause harm

to Officer Villanueva, other detainees, employees of the facility, or any reason

to believe that he posed a danger to himself, or to property." The ALJ found

that there was no immediate need to complete the processing steps for Q.S.'s re-

arrest. When Villanueva arrived at the cell "and instantaneously sprayed at Q.S.,


                                                                         A-4302-18T3
                                      10
there was no immediate need, no emergent circumstance, no reasonable

justification for the use of OC spray."

      The ALJ also found that Villanueva's motive for using the OC spray was

"to retaliate against Q.S. for his physical defiance and assault." He dismissed

Villanueva's claim of wanting to complete the re-arrest of Q.S., finding that the

re-arrest "was not [Villanueva's] primary thought at the time, although it may

have served as a convenient excuse later on."

      Finally, ALJ Masin determined that Villanueva's "unsanctioned use of

force [was] of a seriousness so as to indicate the inability of the officer to

properly perform his police function." The ALJ concluded that the filing of a

false report "compound[ed] the offense and . . . necessitate[d] [Villanueva's ]

removal." The Commission thereafter adopted ALJ Masin's initial decision as

its final administrative decision and affirmed Villanueva's termination from

employment. This appeal followed.

      On appeal, Villanueva argues that: (1) the ALJ and the Commission erred

by finding that he violated the UF Policy; (2) the Department failed to conduct

an adequate investigation before terminating his employment; (3) the ALJ erred

by not granting his request for an adverse inference against the City that his

original false report was promptly corrected to the satisfaction of his sergeant;


                                                                         A-4302-18T3
                                          11
and (4) the Commission erred by adopting the ALJ's initial decision without

addressing his exceptions to the ALJ's findings.

      Established precedents guide our task on appeal. Our scope of review of

an administrative agency's final determination is limited. In re Herrmann, 192

N.J. 19, 27 (2007). "[A] 'strong presumption of reasonableness attaches'" to the

agency's decision. In re Carroll, 339 N.J. Super. 429, 437 (App. Div. 2001)

(quoting In re Vey, 272 N.J. Super. 199, 205 (App. Div. 1993)). Additionally,

we give "due regard to the opportunity of the one who heard the witnesses to

judge . . . their credibility." In re Taylor, 158 N.J. 644, 656 (1999) (quoting

Close v. Kordulak Bros., 44 N.J. 589, 599 (1965)).

      The burden is upon the appellant to demonstrate grounds for reversal.

McGowan v. N.J. State Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002);

see also Bowden v. Bayside State Prison, 268 N.J. Super. 301, 304 (App. Div.

1993) (holding that "[t]he burden of showing the agency's action was arbitrary,

unreasonable[,] or capricious rests upon the appellant"). To that end, we will

"not disturb an administrative agency's determinations or findings unless there

is a clear showing that (1) the agency did not follow the law; (2) the decision

was arbitrary, capricious, or unreasonable; or (3) the decision was not supported




                                                                         A-4302-18T3
                                      12
by substantial evidence."     In re Application of Virtua-West Jersey Hosp.

Voorhees for a Certificate of Need, 194 N.J. 413, 422 (2008).

      When an agency decision satisfies such criteria, we accord substantial

deference to the agency's fact-finding and legal conclusions, acknowledging

"the agency's 'expertise and superior knowledge of a particular field.'" Circus

Liquors, Inc. v. Governing Body of Middletown Twp., 199 N.J. 1, 10 (2009)

(quoting Greenwood v. State Police Training Ctr., 127 N.J. 500, 513 (1992)). It

is not our place to second-guess or substitute our judgment for that of the agency

and, therefore, we do not "engage in an independent assessment of the evidence

as if [we were] the court of first instance." Taylor, 158 N.J. at 656 (quoting

State v. Locurto, 157 N.J. 463, 471 (1999)).

      In addition, we give "due regard to the opportunity of the one who heard

the witnesses to judge . . . their credibility," and therefore accept their findings

of fact "when supported by adequate, substantial and credible evidence." Ibid.

With regard to expert witnesses, we rely upon the trier of fact's "acceptance of

the credibility of the expert's testimony and [the judge's] fact-findings based

thereon, noting that the [judge] is better positioned to evaluate the witness'

credibility, qualifications, and the weight to be accorded [to his or] her




                                                                            A-4302-18T3
                                        13
testimony." In re Guardianship of D.M.H., 161 N.J. 365, 382 (1999) (citing

Bonnco Petrol, Inc. v. Epstein, 115 N.J. 599, 607 (1989)).

      Our deference to agency decisions "applies to the review of disciplinary

sanctions as well." Herrmann, 192 N.J. at 28. "In light of the deference owed

to such determinations, when reviewing administrative sanctions, 'the test . . . is

whether such punishment is so disproportionate to the offense, in light of all the

circumstances, as to be shocking to one's sense of fairness.'" Id. at 28-29

(alteration in original) (quoting In re Polk, 90 N.J. 550, 578 (1982)). "The

threshold of 'shocking' the court's sense of fairness is a difficult one, not met

whenever the court would have reached a different result." Id. at 29.

      Applying these principles, we discern no basis for disturbing the

Commission's well-reasoned determination that Villanueva should be removed

from employment as a police officer after he violated the UF policy by deploying

OC spray against a detainee who was secured in a detention cell. We therefore

affirm the Commission's final administrative decision substantially for the

reasons expressed by the Commission, which incorporated the detailed findings

of fact and conclusions of law rendered by ALJ Masin in his comprehensive

written opinion. We add the following comments.




                                                                           A-4302-18T3
                                       14
      As ALJ Masin found, Villanueva used mechanical force against Q.S., who

no longer posed any danger to Villanueva, the aide, or other detainees because

he was in custody. Villanueva's actions clearly violated the UF policy and he

submitted a false report in an attempt to hide his violations from his superiors .

Therefore, the Commission's decision to impose the penalty of removal is

certainly not "so disproportionate to the offense, in light of all of the

circumstances, as to be shocking to one's sense of fairness." Herrmann, 192 N.J.

at 28-29.

      Villanueva's contentions to the contrary lack merit. Villanueva complains

that the Department did not adequately investigate the charges against him and

did not prepare an internal affairs report concerning them. However, Villanueva

does not identify any exculpatory information that would have been uncovered

if the investigation had been conducted in a manner to his liking. Thus, there is

no evidence in the record to support Villanueva's claim that the Department's

pre-hearing investigation was deficient.

      Villanueva next argues that the ALJ erred by not granting his request for

an adverse inference that his original false report was corrected to Sergeant

Acosta's satisfaction. As noted above, Sergeant Acosta had no recollection of

the meeting where Villanueva alleged this discussion occurred. Because of this,


                                                                          A-4302-18T3
                                       15
Villanueva testified that the City had a duty to call Officer Smith, who

Villanueva asserted was present at the meeting, as a witness. Because the City

failed to do so, Villanueva asserts that ALJ Masin should have inferred that

Officer Smith would have confirmed Villanueva's account of the meeting. This

argument lacks merit.

      "Generally, failure of a party to produce before a trial tribunal proof

which, it appears, would serve to elucidate the facts in issue, raises a natural

inference that the party so failing fears exposure of those facts would be

unfavorable to him." State v. Clawans 38 N.J. 162, 170 (1962). However, in

order for an adverse inference to be applied, the court must find, among other

things,

            that the uncalled witness is peculiarly within the control
            or power of only the one party, or that there is a special
            relationship between the party and the witness or the
            party has superior knowledge of the identity of the
            witness or of the testimony the witness might be
            expected to give . . . .

            [State v. Hill, 199 N.J. 545, 561 (2009) (quoting State
            v. Hickman, 204 N.J. Super. 409, 414 (App. Div.
            1985)).]

      Here, Officer Smith was not "peculiarly within the control or power of

only the [City]." Ibid. Villanueva could have called Officer Smith as a witness

at the hearing. Moreover, Villanueva never established that the officer would

                                                                         A-4302-18T3
                                       16
"elucidate relevant and critical facts in issue" or that her testimony would be

"superior to that already utilized" in respect to which Villanueva filed a false

report. Ibid. Thus, Villanueva was not entitled to the adverse inference he

sought. Ibid.

      Finally, Villanueva alleges that the Commission did not address the

exceptions he filed concerning ALJ's Masin's initial decision before rendering

its final administrative decision. We disagree.

      Contrary to Villanueva's unsupported contention, the Commission's

decision notes that his exceptions were filed with the Commission.           The

exceptions were therefore part of the record that the Commission stated it

considered during its review of ALJ Masin's decision. As permitted by N.J.S.A.

52:14B-10(c) and N.J.A.C. 1:1-18.6(a), the Commission thereafter properly

adopted the ALJ's initial decision as its final administrative decision in this

matter. As discussed above, ALJ Masin's decision addressed each and every

one of the arguments Villanueva raised at the hearing. Therefore, we reject his

contention on this point.

      All other arguments raised in this appeal, to the extent we have not

addressed them, are without sufficient merit to be discussed. R. 2:11-3(e)(1)(E).

      Affirmed.


                                                                         A-4302-18T3
                                      17